   Case 2:10-cr-00191-MHT-SRW Document 74 Filed 01/19/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )          CRIMINAL ACTION NO.
     v.                             )             2:10cr191-MHT
                                    )                  (WO)
CEDRIQUEZ McCAA                     )

                                  ORDER

    It     is   ORDERED    that    defendant       Cedriquez    McCaa’s

motion for a “mandamus” order transferring his custody

from the Bureau of Prisons to the Middle District of

Alabama (doc. no. 73) is denied.

    Defendant McCaa asks the court to transfer him from

the prison where he is housed to the Middle District of

Alabama--presumably to a jail in this district--because

of the prevalence of COVID-19 at his prison and the

Bureau    of    Prisons’   failure        to    prevent   its   spread.

However, the court does not have legal authority to

transfer    McCaa’s    custody      to    the    Middle   District     of

Alabama for those reasons.

    DONE, this the 19th day of January, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
